Citation Nr: 1229313	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-34 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran had active service from September 1987 until August 1990.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied service connection for a low back condition.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she developed a low back condition in service, while performing her Airborne School training.  She claims that she injured her back at the same time that she injured her service-connected bilateral knees.

While the service treatment records do not document any inservice back problems, the Veteran has submitted statements wherein she contends that she had back pain in service.  She has also submitted two separate May 2007 letters wherein P.P. (her inservice room mate) and D.M.M. (her sergeant) each reported that the Veteran complained of back pain while in service.  

While the medical evidence of record does not document that the Veteran has ever had a diagnosis of, or has received treatment for, a back disorder, it is possible that such records do exist.  In her November 2008 VA Form 9, the Veteran reported that she had recently received a magnetic resonance imaging (MRI) and that the MRI report showed her to have problems with her back.  Such a record would be pertinent to the Veteran's claim.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The RO/AMC should contact the Veteran and request that she provide any necessary authorization(s) for the release of any private medical records she wishes VA to attempt to obtain, specifically including her reported MRI report.  The RO/AMC should also have the Veteran clarify whether her March 2007 VA Form 21-4142, wherein she requested that the RO obtain treatment records from Dr. C.M. was for the same medical records obtained by the RO using her May 2007 VA Form 21-4142, which was for Dr. C.M. at a different address than the one identified in the prior (March 2007) authorization.  The RO has already requested and obtained the medical records from the May 2007 VA Form 21-4142 (at St. Joseph's Medical Plaza).  If the Veteran indicates that additional records from Dr. C.M. are available (at the March 2007 VA Form 21-4142 location), the RO should attempt to obtain those records.

The RO/AMC should also document all of its attempts to procure authorized records in the claims file.  Additionally, if the RO/AMC is unable to obtain any private medical records identified by the Veteran, the RO/AMC should provide a notation to that effect in the claims file and the Veteran and her representative should be informed of any such problem.  

The Board also notes that the last VA medical records associated with the claims file were from August 2008 and that the record indicates that the Veteran receives continuing treatment from VA. Prior to any examination, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment.  The Board further notes that no VA medical records were associated with the claims file prior to November 2007, yet in her November 26, 2007 VA history and physical examination to establish care, the examiner noted that the Veteran had previously been evaluated for non-VA purposes.  The RO/AMC should clarify whether there are any VA medical records available prior to November 2007 and if such records are available, the agency of original jurisdiction should obtain them and associate them with the claims file.  If no VA medical records are available prior to November 2007, the RO/AMC should provide a notation to that effect in the claims file.

If any of medical evidence received shows that the Veteran may have a back disorder, then the RO/AMC should obtain a VA examination to diagnosis that back disorder and to determine the likelihood that such disorder is etiologically related to service.  38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Veteran has yet to receive such an examination. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from August 2008 to the present. The RO/AMC should also clarify whether any VA medical records are available from prior to November 2007 and if such records are available obtain those records and associate them with the claims file.

If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The RO/AMC shall contact the Veteran and request that she clarify whether there are any outstanding private medical records pertaining to her claim (including a MRI of her spine documenting a current disorder) and provide the appropriate authorization forms for obtaining such records.  The Veteran should also clarify whether her two separate authorizations to obtain records from Dr. C.M. at two different addresses (in her March and May 2007 VA Form 21-4142s) were for the same medical records or whether the records from Dr. C.M. identified in the March 2007 VA Form 21-4142 still needs to be obtained by the RO/AMC.

If the Veteran wishes for the RO/AMC to attempt to obtain any records, and if she returns the appropriate authorization forms, the RO/AMC shall attempt to obtain those records. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  Upon completion of the above, if the Veteran has a diagnosed back disorder, the RO/AMC should schedule the Veteran for an appropriate spine examination to determine the likelihood that there is an etiological relationship between her claimed back disorder and service.  

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to answer questions and render opinions as to the following: 

a)  Does the Veteran currently have a back disorder?

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed back disorder has been caused by the Veteran's service?  

For purposes of the opinion being sought, the examiner should specifically consider the following:

	any VA medical records, private medical records, and medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict,  

4.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


